Citation Nr: 1101542	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
fractures (claimed as bilateral shin splints/stress fractures).

2.  Entitlement to service connection for right leg compartment 
pain in the calf.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 2005; 
he served in Southwest Asia and Iraq during Desert Storm and 
Iraqi Freedom and was awarded a Combat Action Ribbon. 

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision, in which, the RO, in 
pertinent part, denied service connection for the claimed 
disorders.

In October 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge (AVLJ) 
at the RO; a copy of the transcript is in the record.


FINDING OF FACT

There is no competent medical evidence that the Veteran has 
chronic disabilities manifested by bilateral shin fractures or by 
right leg compartment pain that are separate and distinct from 
the Veteran's residuals of a right ankle fracture or of status 
post surgery of the left ankle, for which service connection has 
already been awarded.







CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shin 
fractures (claimed as bilateral shin splints/stress fractures) 
are not met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for right leg compartment 
pain in the calf are not met.  38 U.S.C.A §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  Id. 

In this appeal, a March 2007 pre-rating letter the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate his claims for service connection, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by VA, 
and that he should send the information describing additional 
evidence or the evidence itself to the VA.  In this letter, the 
RO provided notice regarding service connection on a direct basis 
and due to service in Southwest Asia during the Persian Gulf War 
and asked the claimant to send VA any evidence in his possession 
pertaining to his claims.  The RO also provided notice as to how 
disability ratings and effective dates are assigned consistent 
with Dingess.  Following such notice, the Veteran and his 
representative submitted statements in support of his claims and 
the Veteran testified before the undersigned at a Travel Board 
hearing.  The Veteran has had ample opportunity to respond or 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in this 
case was less than adequate.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that a party alleging defective notice has 
the burden of showing how the defective notice was harmful). 

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the matters decided herein on appeal has 
been identified and obtained, to the extent possible.  The 
evidence of record includes the Veteran's service treatment 
records, available private medical records, copies of VA 
examination reports, and statements and testimony from the 
Veteran addressing the claimed disorders.  The Veteran was 
afforded a general medical examinations in July 2007, which 
failed to show any chronic diagnosed disorder manifested by 
bilateral shin fractures or by right leg compartment pain that 
are separate and distinct from the Veteran's residuals of a right 
ankle fracture or of status post surgery of the left ankle for 
which service connection has already been awarded.  Thus, the 
Board finds that the evidence of record is adequate for rating 
purposes as the July 2007 VA examiner reviewed the Veteran's 
claims file and, along with private medical records, provided 
detailed clinical findings and evaluations.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus, in the absence of 
chronic disorders, the Board finds that no further assistance is 
warranted.  

Finally, the provisions of 38 C.F.R. § 3.103(c)(2) impose two 
distinct duties on VA employees, including Board personnel, in 
conducting hearings: the duty to explain fully the issues and the 
duty to suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During 
the hearing, the issues were clearly discussed, the Veteran was 
asked about treatment, the onset of symptoms, and evidence that 
may be helpful in establishing entitlement to service connection 
was discussed.  Under these circumstances, the Board concludes 
that the Veteran has been accorded ample opportunity to present 
evidence and argument in support of the issues decided herein on 
appeal.

II. Service Connection

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Medical evidence is required to prove the existence of 
a current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  
Here, the Veteran does not assert that the claimed disorders are 
the result to combat.  He also is not claiming the disorders in 
question as "undiagnosed" illnesses pursuant to 38 C.F.R. 
§ 3.317. 

In a January 2003 notice of disagreement, the Veteran asserted 
that he claimed disorders are connected to service by virtue of 
physical training that was a part of his weekly regimen-he was 
required to maintain his infantry status by performing road 
marches, field exercises, rappelling, jump status and numerous 
other physical activities that maintained a strain on his legs as 
well as other parts of his anatomy.  He added that these injuries 
were documented in his service treatment records and should be 
associated with his military career.  In an April 2008 
substantive appeal, the Veteran maintained that his official 
medical records over the period from 1994 to 2005 describe the 
difficulties and pain the claimed conditions caused him; and that 
both lower leg problems caused and continue to cause him pain in 
both his job and everyday life.

During his Travel Board testimony and in various statements, the 
Veteran maintained that he still had the same problems (stress 
fractures and right compartment pain) that he did while on active 
duty, for which he continues to take Motrin and that depending on 
whether he is sitting or on his feet all day, then by the end of 
the day he will be taking more Motrin and using ice packs and 
heating pads to ease the pain and at times he takes a muscle 
relaxant.  He maintained that he was placed on permanent profile 
due to the claimed problems.

Service treatment records reflect that, in October 1996, the 
Veteran complained of right calf pain for over a year not 
associated with an injury with running and climbing stairs.  When 
seen in November 1996, the Veteran noted that onset was when he 
resumed physical training.  He had been on profile for two weeks 
without any symptoms during that time.  Pain came with running a 
mile, walking up hill or up stairs.  The Veteran reported 
injuring his right knee a week ago.  He walked with a non-
antalgic gait.  Calf flexibility was full.  No heat or swelling 
was found on examination.  The assessment included right calf 
pain of "? etiology."  He was placed on a temporary 3-day 
profile.  At a December 1996 follow-up, the symptoms were noted 
to initially be more like cramping in his calf, which increased 
with activity.  When seen in April 1997, he had good peripheral 
circulation.  In July 1997, it was noted that the Veteran's right 
calf pain remained unchanged and that it increased with increased 
activity.  General surgery diagnosed problem as Achilles 
tendonitis.  The assessment was "? Achilles tendonitis not 
improving."  A bone scan was positive for stress fracture of the 
right talus and stress changes of the left foot.  The Veteran 
reported some improvement in pain but when he tried to run pain 
increased.  The assessment was a stress fracture.  In August 
1997, the impression was a stress fracture in right foot and left 
ankle.  In October 1997, he was treated for temporary (minor) 
problems of stress fracture and stress changes.  

The Veteran was seen in January 1998 for follow-up on a stress 
fracture.  A March 1998 follow-up showed some improvement but the 
Veteran still had a stress fracture in left foot.  During a 
September 1998 orthopedic consult, the Veteran reported being 
followed for leg pain for the past four years with minimal relief 
of symptoms.  No edema or swelling was found on examination.  
Minimal tenderness to palpation of the tibial shaft was noted.  
He walked without a limp or guarding.  X-rays showed no evidence 
of fracture.  The assessment was probable deep posterior 
compartment syndrome.  An October 1998 follow-up revealed no 
point tenderness to palpation or edema.  Pulses were intact.  
Strength was 5/5.  The assessment included bilateral lower 
extremity stress fracture.  When seen in August 1999, for right 
calf cramping, the Veteran reported that he could only run 1/2 mile 
and that a bone scan was positive for stress fractures on both 
legs/feet.  On examination no tenderness was noted.  He did not 
have antalgic gait.  An MRI of the right leg was negative.  In 
August 2000, the Veteran was seen for complaints of right leg 
repeated cramps while walking and running, worse with running, 
which had previously been evaluated by ortho and whose etiology 
was unknown.  The provisional diagnosis was right leg pain 
secondary to severe spasm.  The Veteran gave a history of 
complaints of right calf cramping since 1996, occurs only with 
activity, such as a mile run or prolonged walking up hills only.  
He had had extensive workup with MRI/x-rays, including vascular 
examination.  The impression was benign pain syndrome, possible 
mild exertional deep posterior compartment syndrome for which a 
P2 profile was given.  In March 2003, the Veteran reported 
getting cramps in the right calf/lower leg when running/walking 
fast since 1994.  

On a December 2003 physical examination report, the examiner 
noted exertional compartment syndrome of the right calf has P2 
profile.  His December 2004 post-deployment examination report 
lists complaints of joint pain and left foot pain, which were 
worse.  On the Veteran's June 2005 retirement examination report, 
he complained that his leg pain had worsened.  Clinical findings 
were normal for the lower extremities, feet, and neurological 
system.  

A March 2005 private treatment record reflects complaints of some 
intermittent pain in the lateral border of his left forefoot, 
which depended on how long he walked or ran and on what kind of 
shoe he wore, and some ache over his right tibia.  The Veteran 
reported that he had had stress fractures in the past from 
jumping out of helicopters and military activities.  He returned 
from Iraq in December 2004 and stated that he did not have to run 
or jump as much, but he wanted to have these areas checked.  The 
Veteran previously had left ankle reconstruction in 1986.  On 
physical examination, he had good motion to his hips, knees and 
ankles.  The Veteran also had diffuse tenderness and not specific 
tenderness over this right tibia.  He had more tenderness at the 
base of the left fifth metatarsal.  Tendon function appeared to 
be intact.  He was not specifically sore over the calf muscle.  
X-rays of the right leg did not show any obvious stress 
fractures.  The possibility of tendinitis and shin splints were 
discussed.  Low-impact sports and working on flexibility were 
recommended; the Veteran was to take some Motrin and to return on 
an as-needed basis.

During a May 2007 VA Persian Gulf examination, he denied current 
physical issues.  He reported having had numerous fractions, 
including both ankles the right lower leg.  Ankle trauma results 
from a parachute jump.  The Veteran was stationed in the Persian 
Gulf from August 1990 to March 1991 and in Iraq from January 2004 
to December 2004.  He was currently working with no limitations.  
He reported generalized aches and pain in multiple joints, 
including the knees, shoulders, wrists and ankles.  On 
examination, his extremities were warm and dry without rashes or 
lesions.  Muscle strength was full in both lower extremities.  
Cranial nerves II-XII were grossly intact.  Heel-to-shin movement 
was intact, bilaterally.  The impression included likely 
osteoarthritis.  

During a July 2007 VA general medical examination, the Veteran 
reported that a 1998 bone scan revealed shin fractures.  Although 
he jumped out of planes, he did not remember a specific injury.  
He denied surgery.  The Veteran complained of intermittent pain 
in both shins with prolonged walking and standing at a level of 6 
to 7 on a scale of 1 to 10, which could last for 2 to 3 days.  He 
wore no brace and did not use a cane.  Rest and pain medication 
alleviated the pain.  The Veteran also complained of right leg 
compartment pain in the calf.  He reported that he started having 
problems in 1993 with cramps in the right calf whenever he ran 
and that he was diagnosed with compartment pain in the right calf 
in 1998.  He currently had intermittent pain and cramps with 
prolonged walking.  Pain could reach a level of 6 to 7 and last 5 
minutes after he stopped and rested.  On physical examination, 
gait and station were normal; no ambulatory aids were noted.  
Peripheral pulses were intact and equal bilaterally without pedal 
edema.  Bilateral hip and knee joints had normal range of motion 
without pain/tenderness, effusion, heat or redness.  The Veteran 
was able to fully squat with mild pain in the low back and both 
ankles.  Ankle range of motion was full with pain at extreme 
range of motion, right and left.  There was no change in pain, 
range of motion or additional limitation upon three repetitions 
of the range of motion.  Cranial nerves II-XII were clinically 
intact without focal deficit.  Sensory was intact to soft touch, 
vibration, and sharp/dull discrimination in both lower 
extremities.  Deep tendon reflexes were 2+/4 bilaterally and no 
abnormal reflexes were noted.  The impression included residuals 
of bilateral shin fractures, right leg compartment pain in the 
calf, and residuals of bilateral ankle fractures.

Upon consideration of the evidence, the Board finds that the 
preponderance of the evidence is against service connection for 
the claimed disorders.  The Veteran's signs and symptoms have 
been shown to be consistent with his already service-connected 
right and left ankle disabilities.  The Board notes that a 
symptom such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001). 

As noted above, on the Veteran's June 2005 retirement examination 
report, he complained that his leg pain had worsened.  However, 
clinical findings were normal for the lower extremities, feet, 
and neurological system.  Similarly, on VA examination in July 
2007, range of motion for both ankles was full, albeit painful.  
The impression included residuals of bilateral shin fractures and 
right leg compartment pain in the calf, neither of which are 
diagnosed disabilities for VA purposes absent a showing of 
current and chronic disability beyond pain.  The absence of 
contemporaneous evidence showing a current chronic shin split 
disability precludes service connection for that disability.  In 
light of a normal examination with no symptoms other than those 
associated with the Veteran's already service-connected right and 
left ankle disabilities, and without a diagnosed or identifiable 
underlying malady or condition, service connection must be denied 
for bilateral shin fractures (claimed as bilateral shin 
splints/stress fractures).  

The Board points out that evaluation of the same disability under 
various diagnoses is to be avoided, as is the evaluation of the 
same manifestation under different diagnoses.  See 38 C.F.R. § 
4.14.  In this regard, the Board notes that the Veteran's lower 
extremity complaints are the same as those for his service-
connected right and left ankle disabilities.  Moreover, although 
the Veteran complains of right leg compartment pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition (other than that already service connected) does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez, supra.  In the absence of an 
underlying disability, service connection must be denied for 
claimed right leg compartment pain in the calf.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Accordingly, where, as here, the competent and 
probative evidence establishes that the Veteran does not have a 
separate and distinct disability characterized by bilateral shin 
fractures or right leg compartment pain in the calf, service 
connection is not established, and thus, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claims for service connection for 
bilateral shin fractures (claimed as bilateral shin 
splints/stress fractures) and for right leg compartment pain must 
be denied because the first essential criterion for a grant of 
service connection-evidence of the claimed disabilities-have 
not been met.  

In addition to the medical evidence, the Board has considered the 
statements and testimony of the Veteran and his representative, 
on his behalf.  The Board is aware that lay statements may be 
sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Moreover, lay evidence has been found to be competent with regard 
to a disease with "unique and readily identifiable features" 
that is "capable of lay observation."  See Barr v. Nicholson, 
21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (flatfoot).  

In this case, however, the Board is not questioning the existence 
of lower extremity symptoms or the etiology of those symptoms; 
what is in question is whether the Veteran has current and 
chronic disabilities separate and distinct from the service-
connected ankle disabilities.  See 38 C.F.R. § 4.14.  This is a 
matter that is not capable of lay substantiation but instead 
requires the type of medical training, credentials, and/or 
expertise that the Veteran and his representative have not been 
shown to possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  While the Board acknowledges the Veteran's lower 
leg pain and does not question the credibility of his 
contentions, he simply is not competent to assert that he has 
current and chronic disabilities other than his service-connected 
ankle disabilities.  Accordingly, the lay evidence of record has 
no probative value.

Under these circumstances, the Board finds that the claims for 
service connection for separate and distinct disabilities 
manifested by bilateral shin/stress fractures and for right leg 
compartment pain must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the competent, 
probative evidence is against the claims, that doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).










ORDER

Service connection for bilateral shin fractures (claimed as 
bilateral shin splints/stress fractures) is denied.

Service connection for right leg compartment pain in the calf is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


